Per Curiam.
-The plaintiff has received from the sheriff of Broome county the amounts specified in. the warrant of commitment in the contempt proceeding against Thomas Rourke, but such amounts were not paid to the sheriff by said Rourke for that purpose until August 16, 1929. The defendant in this action was entitled to have such payments credited upon any execution issued pursuant to the judgment against it but was not entitled to have said judgment discharged and satisfied of record until it had paid the two bills of costs, with interest, duly obtained by the plaintiff in this action against the defendant bonding company, one in the amount of forty-five dollars and forty-six cents, with interest from March 12, 1929, and the other in the amount of eighty-one dollars and sixty-four cents, with interest from June 26, 1929. The plaintiff was ready and willing to satisfy this judgment upon the payment of said bills of costs with interest but has been stayed from collecting the same on execution by orders obtained by the defendant and it nowhere appears that the defendant has paid or tendered the payment of said bills of costs. The order denying the motion to discharge the judgment against, this defendant was properly made, with ten dollars costs, and is affirmed, with ten dollars costs and disbursements on this appeal, which costs must be also paid before the judgment can be ordered canceled of record. Van Kirk, P. J., Hinman, Davis, Hill and Hasbrouek, JJ., concur. Order affirmed, with ten dollars costs and disbursements.